Citation Nr: 0705358	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  06-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as secondary to service-
connected bilateral knee disorders.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a right wrist disability, based upon the initial 
grant of service connection.  

(The issue of whether the Board of Veterans' Appeals has 
jurisdiction to consider the matter of the veteran's 
entitlement to an electric wheelchair and fully adaptive van 
will be addressed in a separate rating decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO).  When this matter was last before the 
Board in May 2006, it was remanded to the RO under the 
principles outlined in Manlincon v. West, 12 Vet. App. 238 
(1999) for the issuance of a statement of the case as to the 
issues noted above, as well as the issue of entitlement to 
service connection for a neck disability.  Following the 
issuance of a June 2006 statement of the case, the veteran 
filed a substantive appeal that perfected appeals as to the 
issues set out above, but withdrew his claim as to the issue 
of entitlement to service connection for a neck disability.  

In November 2006, the veteran's motion to advance the appeal 
on the Board's docket was granted due to good and sufficient 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).  

In his June 2006 substantive appeal, the veteran advanced a 
claim for entitlement to an increased disability evaluation 
for his service-connected low back disorder.  This claim has 
yet to be adjudicated and is referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for a 
bilateral shoulder disability and entitlement to a disability 
evaluation in excess of 10 percent for a right wrist 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 
(West 2002).

With respect to his claim of entitlement to service 
connection for a bilateral shoulder disability, the veteran 
asserts that he has current disabilities of the bilateral 
shoulders that are due to the required use of crutches caused 
by his service-connected bilateral knee disabilities.  He 
believes that service connection should be granted on that 
basis.  He further asserted that his VA physician, Dr. Smith, 
has offered an opinion that his bilateral shoulder disorder 
is due to his service-connected knee disabilities.  

The veteran's use of crutches for ambulation over an extended 
period of time because of his bilateral knee disorder is 
well-documented.  VA orthopedic examination in September 2003 
and VA physical therapy examination in October 2004, however, 
produced normal findings upon the examination of his 
bilateral shoulders.  These examinations did not include x-
ray studies of the shoulders.  Bone imaging in January 2005, 
however, showed degenerative/arthritic changes of the 
acromioclavicular joints.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of 
a nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty [including by association with a 
service-connected disability], but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  

Under the circumstances of this case, the Board finds that 
the veteran should be provided an appropriate examination to 
determine whether the veteran has a current bilateral 
shoulder disorder that can be associated with his service-
connected bilateral knee disability.  38 U.S.C.A. § 5103.  

With respect to the evaluation of the veteran's service-
connected right wrist disorder, the veteran argues that the 
disability is evidenced by such pain that a splint is 
required, rendering the wrist immovable in a manner 
equivalent to ankylosis.  It is noted that the wrist was last 
examined for rating purposes in September 2003.  At that 
time, examination showed painful motion, with flexion to 20 
degrees, extension to 20 degrees, and ulnar and radial 
deviations to 10 degrees.  In the course of his March 2006 
Board hearing, the veteran testified that the pathology 
associated with his right wrist had worsened since the 
September 2003 examination, and that fusion of the wrist had 
been recommended.  More recent VA treatment records have 
documented increased pathology, including application of a 
wrist splint for pain, and degenerative/arthritic changes 
shown on bone imaging in January 2005.  Given the subjective 
complaints of worsening disability and documentary evidence 
of increased pathology since the last examination over three 
years ago, the Board finds that additional examination is 
also warranted in the assessment of the veteran's service-
connected right wrist disorder for its accurate evaluation.  

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO/AMC should schedule the 
veteran for an appropriate orthopedic 
examination to determine the nature, 
onset date and etiology of any current 
bilateral shoulder disorder, and to 
determine the nature and severity of the 
veteran's service-connected right wrist 
disorder.  

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the report that the claims file was in 
fact made available for review and 
reviewed in conjunction with the 
preparation of the examination report.  
Any further indicated special tests and 
studies should be conducted.

The examiner should offer an opinion as 
to whether the veteran has a current 
shoulder disorder, and if so, whether it 
is at least as likely as not (defined as 
at least 50 percent probability) that any 
current shoulder disorder is attributable 
to the veteran's service-connected 
bilateral knee disorder, including by 
virtue of the use of crutches for 
ambulation.  

The examiner should present detailed 
findings regarding any disability 
associated with the veteran's service-
connected right wrist disorder, including 
any loss of range of motion due to pain.  
The examiner should also provide specific 
findings of whether ankylosis of the 
right wrist is present, and if so, 
whether it is favorable or unfavorable.  
If ankylosis is found to be favorable, 
the examiner should state at what range 
it is ankylosed (e.g., is it favorable 
within 20 to 30 degrees of flexion).  If 
it is found to be unfavorable, the 
examiner should state whether it is 
unfavorable in any degree of palmar 
flexion, or with ulnar or radial 
deviation; or in the alternative, whether 
it is extremely unfavorable so as to be 
equivalent to the loss of use of the 
hand.  

The RO/AMC should ask the examiner to 
provide a complete rationale for all 
opinions expressed.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
fully completed.  In particular, the 
RO/AMC should review the requested 
examination report and required medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
they are not, the RO/AMC should implement 
the necessary corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After ensuring that all requested 
development has been fully accomplished, 
the RO/AMC should readjudicate the claims 
of entitlement to service connection for a 
bilateral shoulder disability, and for a 
disability evaluation in excess of 10 
percent for a right wrist disorder.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO/AMC should issue a supplemental 
statement of the case (SSOC) that contains 
notice of all relevant actions taken on 
the claim for benefits on appeal, to 
include a summary of the evidence reviewed 
and the applicable law and regulations 
pertinent to this matter.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AMC; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claims, and may result in a denial.  
38 C.F.R. § 3.655 (2006).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


